



COURT OF APPEAL FOR ONTARIO

CITATION: Becker v. Walgate, 2020 ONCA 526

DATE: 20200821

DOCKET: C66924

Rouleau, Hoy and Hourigan JJ.A.

BETWEEN

Martha Leeanne Becker and Jason
    John Becker

Applicants/Plaintiffs (Respondents)

and

Walter Eddy Walgate

Respondent/Defendant (Appellant)

Izaak de Rijcke and Robert J. Fenn, for
    the appellant

Jeffrey D. Ayotte and Michael W.
    Gunsolus, for the respondents

Heard: In writing, with questions by video
    conference on July 2, 2020

On appeal from the order of Justice J.
    Christopher Corkery of the Superior Court of Justice, dated April 11, 2019,
    with reasons reported at 2020 ONSC 2342, 6 R.P.R. (6th) 100, and the costs
    order dated August 30, 2019

COSTS ENDORSEMENT

[1]

The appellants are entitled to their costs of the
    appeal in the agreed upon, all-inclusive amount of $15,000.


Paul
    Rouleau J.A.

Alexandra
    Hoy J.A.

C.W.
    Hourigan J.A.


